

116 HR 9062 IH: No Sanctuary for Criminals Act
U.S. House of Representatives
2020-12-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9062IN THE HOUSE OF REPRESENTATIVESDecember 31, 2020Mr. King of Iowa introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to modify provisions relating to assistance by States, and political subdivision of States, in the enforcement of Federal immigration laws, and for other purposes.1.Short titleThis Act may be cited as the No Sanctuary for Criminals Act.2.State noncompliance with enforcement of immigration law(a)In generalSection 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) is amended—(1)by striking subsection (a) and inserting the following:(a)In generalNotwithstanding any other provision of Federal, State, or local law, no Federal, State, or local government entity, and no individual, may prohibit or in any way restrict, a Federal, State, or local government entity, official, or other personnel from complying with the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))), or from assisting or cooperating with Federal law enforcement entities, officials, or other personnel regarding the enforcement of these laws.;(2)by striking subsection (b) and inserting the following:(b)Law enforcement activitiesNotwithstanding any other provision of Federal, State, or local law, no Federal, State, or local government entity, and no individual, may prohibit, or in any way restrict, a Federal, State, or local government entity, official, or other personnel from undertaking any of the following law enforcement activities as they relate to information regarding the citizenship or immigration status, lawful or unlawful, the inadmissibility or deportability, or the custody status, of any individual:(1)Making inquiries to any individual in order to obtain such information regarding such individual or any other individuals.(2)Notifying the Federal Government regarding the presence of individuals who are encountered by law enforcement officials or other personnel of a State or political subdivision of a State.(3)Complying with requests for such information from Federal law enforcement entities, officials, or other personnel.;(3)in subsection (c), by striking Immigration and Naturalization Service and inserting Department of Homeland Security; and(4)by adding at the end the following:(d)Compliance(1)Eligibility for certain grant programsA State, or a political subdivision of a State, that is found not to be in compliance with subsection (a) or (b) shall not be eligible to receive—(A)any of the funds that would otherwise be allocated to the State or political subdivision under section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)), the Cops on the Beat program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.), or the Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.); or(B)any other grant administered by the Department of Justice or the Department of Homeland Security that is substantially related to law enforcement, terrorism, national security, immigration, or naturalization.(2)Transfer of custody of aliens pending removal proceedingsThe Secretary, at the Secretary’s discretion, may decline to transfer an alien in the custody of the Department of Homeland Security to a State or political subdivision of a State found not to be in compliance with subsection (a) or (b), regardless of whether the State or political subdivision of the State has issued a writ or warrant.(3)Transfer of custody of certain aliens prohibitedThe Secretary shall not transfer an alien with a final order of removal pursuant to paragraph (1)(A) or (5) of section 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)) to a State or a political subdivision of a State that is found not to be in compliance with subsection (a) or (b).(4)Annual determinationThe Secretary shall determine for each calendar year which States or political subdivision of States are not in compliance with subsection (a) or (b) and shall report such determinations to Congress by March 1 of each succeeding calendar year.(5)ReportsThe Secretary of Homeland Security shall issue a report concerning the compliance with subsections (a) and (b) of any particular State or political subdivision of a State at the request of the House or the Senate Judiciary Committee. Any jurisdiction that is found not to be in compliance shall be ineligible to receive Federal financial assistance as provided in paragraph (1) for a minimum period of 1 year, and shall only become eligible again after the Secretary of Homeland Security certifies that the jurisdiction has come into compliance.(6)ReallocationAny funds that are not allocated to a State or to a political subdivision of a State due to the failure of the State or of the political subdivision of the State to comply with subsection (a) or (b) shall be reallocated to States or to political subdivisions of States that comply with both such subsections..(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, except that subsection (d) of section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373), as added by this section, shall apply only to prohibited acts committed on or after the date of the enactment of this Act.3.Clarifying the authority of ICE detainers(a)In generalSection 287(d) of the Immigration and Nationality Act (8 U.S.C. 1357(d)) is amended to read as follows:(d)Detainer of inadmissible or deportable aliens(1)In generalIn the case of an individual who is arrested by any Federal, State, or local law enforcement official or other personnel for the alleged violation of any criminal or motor vehicle law, the Secretary may issue a detainer regarding the individual to any Federal, State, or local law enforcement entity, official, or other personnel if the Secretary has probable cause to believe that the individual is an inadmissible or deportable alien.(2)Probable causeProbable cause is deemed to be established if—(A)the individual who is the subject of the detainer matches, pursuant to biometric confirmation or other Federal database records, the identity of an alien who the Secretary has reasonable grounds to believe to be inadmissible or deportable;(B)the individual who is the subject of the detainer is the subject of ongoing removal proceedings, including matters where a charging document has already been served;(C)the individual who is the subject of the detainer has previously been ordered removed from the United States and such an order is administratively final;(D)the individual who is the subject of the detainer has made voluntary statements or provided reliable evidence that indicate that they are an inadmissible or deportable alien; or(E)the Secretary otherwise has reasonable grounds to believe that the individual who is the subject of the detainer is an inadmissible or deportable alien.(3)Transfer of custodyIf the Federal, State, or local law enforcement entity, official, or other personnel to whom a detainer is issued complies with the detainer and detains for purposes of transfer of custody to the Department of Homeland Security the individual who is the subject of the detainer, the Department may take custody of the individual within 48 hours (excluding weekends and holidays), but in no instance be compelled to hold the subject more than 96 hours, but may hold the subject up to 30 days, following..(b)Immunity(1)In generalA State or a political subdivision of a State (and the officials and personnel of the State or subdivision acting in their official capacities), and a nongovernmental entity (and its personnel) contracted by the State or political subdivision for the purpose of providing detention, acting in compliance with a Department of Homeland Security detainer issued pursuant to this section who temporarily holds an alien in its custody pursuant to the terms of a detainer so that the alien may be taken into the custody of the Department of Homeland Security, shall be considered to be acting under color of Federal authority for purposes of determining their liability and shall be held harmless for their compliance with the detainer in any suit seeking any punitive, compensatory, or other monetary damages.(2)Federal Government as defendantIn any civil action arising out of the compliance with a Department of Homeland Security detainer by a State or a political subdivision of a State (and the officials and personnel of the State or subdivision acting in their official capacities), or a nongovernmental entity (and its personnel) contracted by the State or political subdivision for the purpose of providing detention, the United States Government shall be the proper party named as the defendant in the suit in regard to the detention resulting from compliance with the detainer.(3)Bad faith exceptionParagraphs (1) and (2) shall not apply to any mistreatment of an individual by a State or a political subdivision of a State (and the officials and personnel of the State or subdivision acting in their official capacities), or a nongovernmental entity (and its personnel) contracted by the State or political subdivision for the purpose of providing detention.4.Private right of action(a)Cause of actionAny individual, or a spouse, parent, or child of that individual (if the individual is deceased), who is the victim of a murder, rape, or any felony, as defined by the State, for which an alien (as defined in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(3))) has been convicted and sentenced to a term of imprisonment of at least 1 year, may bring an action against a State or political subdivision of a State in the appropriate Federal or State court—(1)if the State or political subdivision released the alien from custody prior to the commission of such crime, and had knowledge that the alien was unlawfully present in the United States; or(2)the crime was a consequence of the State or political subdivision declining to honor a detainer or warrant issued pursuant to section 287(d)(1) of the Immigration and Nationality Act (8 U.S.C. 1357(d)(1)).(b)ApplicationSubject to subsection (c), subsection (a) shall apply without regard to whether the crime was committed before, on, or after the date of the enactment of this Act.(c)Limitation on bringing action(1)In generalAn action brought under this section may not be brought later than 10 years following the occurrence of the crime, or death of a person as a result of such crime, whichever occurs later.(2)ExceptionParagraph (1) shall not apply to an action brought under this section based on a crime committed before the date of the enactment of this Act.(d)Attorney’s fees and other costsIn any action or proceeding under this section the court shall allow a prevailing plaintiff a reasonable attorneys’ fee as part of the costs, and include expert fees as part of the attorneys’ fee.5.Mandatory detention of certain aliens charged with a crime resulting in death or serious bodily injurySection 236(c) of the Immigration and Nationality Act (8 U.S.C. 1226(c)) is amended—(1)in paragraph (1)—(A)in subparagraphs (A) and (B), by striking the comma at the end of each subparagraph and inserting a semicolon;(B)in subparagraph (C)—(i)by striking sentence and inserting sentenced; and(ii)by striking , or and inserting a semicolon;(C)in subparagraph (D), by striking the comma at the end and inserting ; or; and(D)by inserting after subparagraph (D) the following:(E)(i)(I)was not inspected and admitted into the United States;(II)held a nonimmigrant visa (or other documentation authorizing admission into the United States as a nonimmigrant) that has been revoked under section 221(i); or(III)is described in section 237(a)(1)(C)(i); and(ii)has been charged by a prosecuting authority in the United States with any crime that resulted in the death or serious bodily injury (as defined in section 1365(h)(3) of title 18, United States Code) of another person,; and(2)by adding at the end the following:(3)Notification requirementUpon encountering or gaining knowledge of an alien described in paragraph (1), the Assistant Secretary of Homeland Security for Immigration and Customs Enforcement shall make reasonable efforts—(A)to obtain information from law enforcement agencies and from other available sources regarding the identity of any victims of the crimes for which such alien was charged or convicted; and(B)to provide the victim or, if the victim is deceased, a parent, guardian, spouse, or closest living relative of such victim, with information, on a timely and ongoing basis, including—(i)the alien’s full name, aliases, date of birth, and country of nationality;(ii)the alien’s immigration status and criminal history;(iii)the alien’s custody status and any changes related to the alien’s custody; and(iv)a description of any efforts by the United States Government to remove the alien from the United States..6.Savings provisionNothing in this Act, or the amendments made by this Act, may be construed to limit the rights of crime victims under any other provision of law, including section 3771 of title 18, United States Code.